Citation Nr: 0315590	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for right ear hearing loss 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
January 1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating action, the RO 
denied entitlement to a rating in excess of 10 percent for 
right ear hearing loss disability.  The Board in its December 
1999 decision upheld the RO's denial of an increased 
disability rating.  In response, the veteran appealed the 
Board's denial to the United States Court of Appeals for 
Veterans Claims (hereinafter the Court).  

The Court adopted the parties' joint motion and vacated the 
Board's December 1999 decision.  Moreover, the issue of 
entitlement to an increased rating for right ear hearing loss 
was remanded to the Board for consideration and application 
of the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-47, 114 Stat. 2096 (Nov. 9, 2000) 
(hereinafter VCAA).  

In May 2002, the Board undertook additional development on 
the above-stated issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  


REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of its 
appellate review.  In particular, the Board notes that 
additional evidence has been received into the record since 
May 2002, and that such evidence has not been subject to an 
initial review by the RO.  In order to afford the veteran due 
process of law, the case must be remanded to the RO for the 
actions set forth below.  

On December 6, 2002, the President signed into law S. 2237, 
the "Veterans Benefits Act of 2002."  Section 103 of the 
Act amends 38 U.S.C.A. § 1160 that relates to special 
consideration provided in certain cases of loss of paired 
organs or extremities.  In particular, Section 103 changes 
the criteria for rating service-connected and nonservice-
connected hearing loss.  The RO has not had the opportunity 
to evaluate the veteran's claim under this new provision.  

The Board notes in addition that on November 9, 2000, the 
VCAA became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  This statute has been implement by 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a).  66 Fed. Reg. 
42,620 (August 29, 2001).  The RO's attention is directed to 
these new provisions as they pertain to notice and duty to 
assist requirements to which VA must comply.  

A remand to the RO in this case is required because the RO 
has not considered in the first instance whether any 
additional notification or development action is required 
under the VCAA.  Thus, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Disabled American Veterans v. 
Principi, 327 F. 3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  



In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 66 Fed. Reg. 45,620 (August 29, 
2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156, 3.159, 3.326(a)) 
are fully complied with and satisfied.  

2.  The RO should then conduct an initial 
review of the additional evidence 
submitted into the record since May 2002, 
to include any and all evidence submitted 
pursuant to any development arising out 
of satisfaction of VCAA requirements and 
procedures.  

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Where a 
change in the law has occurred, the RO's 
discussion should reflect consideration 
of the veteran's entitlement under both 
the old and amended versions of the law.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of this claim 
should be made.



	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




